 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpitzer Akron,Inc. and Auto MechanicsLocal 1363,District 54 of the International Association of Ma-chinists and Aerospace Workers,AFL-CIO. Case8-CA-6177July 9, 1975SECOND SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn January 26, 1972, the National Labor Rela-tions Board issued its Decision and Order' in theabove-entitled proceeding, finding that Respondenthad engaged in and was engaging in unfair laborpractices in violation of Section 8(a)(5) and (1) of theAct and ordering that it cease and desist therefromand, upon request, bargain collectively with the AutoMechanics Local 1363, District 54 of the Internation-alAssociation of Machinists and Aerospace Work-ers,AFL-CIO, herein referred to as the Union, asthe exclusive representative of all employees in anappropriate unit. The Board also ordered Respon-dent, upon request, to cancel any changes of benefitsor working conditions which it made on September4, 1970, or later, which may have resulted in financialor other detriment to its employees. Finally, theBoard ordered the Respondent to offer reinstatementto those strikers to whom it had not heretofore madean unconditonal offer of reinstatement immediateand full reinstatement to their former or substantiallyequivalent jobs, and to make whole all employeeswho went on strike on September 22, 1970, for anyloss of earnings they may have suffered from thetime of their unconditional offer to return to work tothe date that the Respondent offered them reinstate-ment. In light of the Supreme Court's opinion inN.L.R.B. v. Burns International Security Services, Inc.,406 U.S. 272 (1972), andN.L.R.B. v.Wayne Conva-lescent Center, Inc.,465 F.2d 1039 (C.A. 6, 1972), en-forcement of the Board's Order was granted on No-vember 27, 1972, by the United States Court ofAppeals for the Sixth Circuit.' Subsequently, Re-spondent petitioned the Supreme Court of the Unit-ed States for certiorari, and on May 14, 1973, theSupreme Court granted Respondent's motion, vacat-ed the court of appeals' judgment, and remanded theproceeding to that court with instructions to remandthe case to the Board for such further proceedings asmay be appropriate, in the light ofN.L.R.B. v. BurnsInternational Security Services, Inc.,406 U.S. 272'195 NLRB 114.2 470 F.2d 1000.(1972);Federal Trade Commission v. Sperry & Hutch-insonCo.,405 U.S. 233, 245-250 (1972);SecuritiesExchange Commission v. Chenery Corp.,318 U.S. 80,87-88 (1943);Bachrodt Chevrolet Co. v. N.L.R.B.,411U.S. 912 (1973);Denham Co. v. N.L.R.B.,411 U.S.945 (1973).On August 15, 1973, the court of appeals issued anunreported order which remanded the case to theBoard "for such further proceedings as may be ap-propriate" in light of the cases cited in the order ofthe Supreme Court.The Board reconsidered the case and through aninadvertent oversight failed to notify RespondentSpitzer Akron that the case had been redocketed orto afford it an opportunity to participate. Thereafterthe Board issued its Supplemental Decision and Or-der in which it adhered to its previous finding thatSpitzer Akron had violated Section 8(a)(5) of the Actand determined that "[N]othing inBurnsrequires theBoard to change these findings." 3 The SupplementalDecision and Order reaffirmed "the findings, conclu-sions, and remedy" of the original Decision and Or-der.On October 14, 1974, the Sixth Circuit Court ofAppeals issued an order stating:Implicit in the instructions accompanying theremand of the case to the Board was a require-ment that the petitioner be given notice of thereconsideration of the case by the Board with anopportunity to present its views on the meaningof the Supreme Court opinions referred to there-in and the applicability to the facts of this casethereto, together with the right to petition to re-open proof in the case if it desired to do so. Bynot affording petitioner an opportunity to beheard and to participate in the reconsideration,the Board has failed to comply with the mandateof this court. [504 F.2d 28, 29.]Accordingly, the court of appeals granted the peti-tion for review and denied the Board's cross-applica-tion for enforcement of the Board's Order. The Sup-plemental Decision and Order of the Board enteredon January 25, 1974, was set aside and the case wasremanded to the Board for further proceedings con-sistent with the provisions of the circuit court's order.On December 10, 1974, the Board received a mem-orandum from Respondent presenting "its views onthe meaning of the Supreme Court opinions referredto therein and applicability to the facts of this casethereto."Also,Respondent noted, "Incorporatedhereinaspartofthismemorandum is therespondent's exceptions filed with the Board prior tothe issuance of the Board's decision reported in 195'208 NLRB 700 (1974).219 NLRB No. 2 SPITZER AKRON, INC.NLRB No. 24, respondent's brief filed in the UnitedStatesCourt of Appeals (6th Circuit) in Case No.72-1187, 470 F.2d 1000, respondent's petition for awrit of certiorari filed with the UnitedStates Su-preme Court and reported at 411 U.S. 979 (1973),and respondent's brief filed before the United StatesCourt of Appeals (6th Circuit) in Case No. 74-1151."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In its original Decision and Order in this case, theBoard found that Respondent had violated Section8(a)(5) and (1) of the Act by making unilateralchanges of wages and working conditions of employ-ees in the appropriate unit on September 4, 1970, andby thereafter failing and refusing, on request, to rec-ognize,meet, and bargain with the Union with re-spect to rates of pay, wages, hours of employment,and other terms and conditions of employment ofemployees in the unit. As noted above, on November27, 1972, the Sixth Circuit Court of Appeals orderedthat the decision of the Board be enforced, stating:We conclude that there is substantial evidenceto support the conclusion of the Board that Spit-zer Akron was a successor employer and wasobligated to bargain with the Union as the rep-resentative of the predecessor employer, all ofwhom were employed by Spitzer Akron.N.L.R.B. v. Burns International Security Services,Inc.,406 U.S. 272 (1972);N. L. R. B. v.WayneConvalescent Center, Inc.,415 F.2d 1039 (6th Cir.1972).We further conclude that all other parts of thedecision of the Board are supported by substan-tialevidence on the record considered as awhole. [470 F.2d at 1001].The Board has again reviewed the record duly con-sidering the Respondent's memorandum in the lightofBurnsand we adhere to our original findings. Inthis regard, the Board originally found that the Re-spondentis a successoremployer to East Town andobligated to recognize and bargain with the Union asthe collective-bargaining representative of the unitemployees. The Board, therefore, found that theCompany had violated Section 8(a)(5) and (1) of theAct by unilaterally changing the wages and workingconditions of employees on September 4, 1970, andby thereafter refusing, on request, to recognize andbargain with the Union.4 Finally, the Board conclud-4Member Jenkins joined in the unanimous 3-to-O decision that the Com-pany violated Sec. 8(a)(5) and(1) of the Act; he added that he did not relyon the Trial Examiner's conclusion that the Company had "no'good faithdoubt' " of the Union'smajority.21ed that the subsequent strike by the employees onSeptember 22, 1970, was an unfair labor practicestrike, caused by the Company's unlawful refusal tobargain, and that the strikers were entitled to uncon-ditional reinstatement upon their application to re-turn to work on March 26, 1971. The Board's Orderdirects the Company to cease and desist from mak-ing unilateralchanges in terms and conditions of em-ployment and to bargain with the Union on request.The Order further requires the Company to offereach striker to whom it has not made an uncondi-t onal offer of reinstatement immediate and full rein-statement to his former job or a substantially equiva-lent position, and to make whole all its employeeswho went on strike for any loss of earnings they havesuffered from the time of their unconditional appli-cation for work on March 26, 1971, until such time asthe Company unconditionally offers them reinstate-ment.The facts as found by the Board and sustained bythe circuit court show that the Company continueditspredecessor'soperation in substantially -un-changed form; that, prior to assuming control, it in-dicated an intention to retain the predecessor's em-ployees, and that it effectuated this intention bytaking over 10 of 11 of the predecessor's work forcein the portion of business which the Company decid-ed to operate.In this regard, and as noted in our earlier decision,the Respondent is engaged in the business of retailand wholesale selling and servicing of automobiles,parts, and accessories. In 1964, Local 762 of the Ma-chinists, a predecessor local of the Charging Union,entered into a multiemployer agreement with certainautomobile dealers, including Arnett Chrysler-Plym-outh, a predecessor of East Town Chrysler-Plym-outh. Respondent thereafter leased the premises thatwere occupied by Arnett Chrysler-Plymouth andEast Town Chrysler-Plymouth.The collective-bargaining agreement was to expirein 1967 but was extended to August 31, 1970. EastTown Chrysler-Plymouth was not signatory to thecontract of September 1964, nor to its amendments.On August 27, 1968,- the Union and East TownChrysler-Plymouth entered into a separate agree-ment which also expired on August 31, 1970.On August 13, 1970, East Town Chrysler-Plym-outh formally terminated said contract by letter totheUnion, and on the same date sent a letter toChrysler Corporation terminating its franchise as anofficialChrysler-Plymouth dealer, effective August22.The record further shows that in April 1970 repre-sentativesof Spitzer management began negotiating 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purchase of certain assets of East TownChrysler-Plymouth, and these negotiations were con-cluded on September 4, 1970, 5 days after the expira-tion of the bargaining agreement. The negotiationsbetween Spitzer Akron and East Town or ChryslerCorporation were culminated on September 4, 1970,and, as part of that agreement, Spitzer was to payretroactively to September 1, 1970, those employeesretained. Substantially all of the employees in thebargaining unit under the previous contract were re-tained by Spitzer Akron. At a meeting with the em-ployees on September 4, 1970, wage scales and bene-fitswere established by Spitzer Akron which weregreater than the previous rates paid under the ex-pired contract.We noted in our original Decision and Order thatthe employing industry has been continued by Re-spondent in essentially the same form and scope as itwas before the transfer of ownership, so that it wouldappearprima faciethat Respondent legally succeedsto any bargaining obligation of its predecessor creat-ed by the Act. We then concluded that the continuityof the employing enterprise was not substantially dis-turbed or its nature changed during its interim opera-tion by Chrysler, which was trying to operate it as aviable and thus a saleable business, until such time asSpitzer interests or some other entrepreneur took itover. Therefore, the Respondent took over a goingbusiness, not a defunct or liquidated one, and it fol-lows that its bargaining obligation as a successor em-ployer continued.Nothing inBurnsrequires theBoard to change these findings. Accordingly, we af-firm them. Additionally, we affirm our earlier findingthat Respondent was not reasonably justified by ob-jective circumstances in doubting the Union's major-ity status on September 14, 1970, and that Respon-dent further refused on and after that date to bargainwith the Union in violation of Section 8(a)(5) and (1)of the Act.In our earlier opinion, we also found that Respon-dent violated Section 8(a)(5) of the Act when it madeunilateral changes of wages and certain working con-ditions of the employees in the bargaining unit.InBurns,the Supreme Court held that in the ordi-nary situation a successor employer is free unilateral-ly to set initial terms on which it will hire the employ-eesof a predecessor,since,until the successoremployer has hired his full complement of employ-ees, it may not be clear that the union represents amajority of the employees in the unit. However, theCourt also stated that:[T]here will be instances in which it is perfectlyclear that the new employer plans to retain all ofthe employees in the unit and in which it will beappropriate to have him initially consult withthe employees' bargaining representative beforehe fixes terms.In other situations, however, itmay not beclearuntil thesuccessoremployerhas hired his full complement of employees thathe has a duty to bargain with a union,since itwill not be evident until then that the bargainingrepresentativerepresentsa majority of the em-ployees in the unit as required by §9(a) of theAct, 29 U.S.C. § 159(a). [406 U.S. at 294-295.]Clearly, the phrase "plans to retain all the employeesin the unit," when read in the light of the sentencewhich follows, would cover not only the situationwhere the successor's plan includes every employeein the unit, but also situations where it includes alesser number but still enough to make it evident thatthe union's majority status will continue. The instantcase is oneof the type referred to by the SupremeCourt in the above-quoted language.The evidence indicates that the work force washired by Respondent prior to the announcement ofthe changes; and that such changes had not been apart of the initial terms of rehiring. In operating thedealership,Respondent has been conducting thesame business(with the exception of the auto bodyrepair and paint shop) as East Town,using10 of the11men inthe East Town work force. When Del Spit-zer visited the agency early in August 1970, in con-nection with family plans for buying the business, hetold mechanic John Hall that the Spitzers planned tobuy the agency, and would need good mechanics.When Hallsuggestedthat he keep all the East Townmechanics, Spitzer replied that he had checked onthem, found they were good men, and "I want everyman to stay on the job, and we will carry on as usu-al."On the evening of September 4, 1970, shortly afterRespondent had consummated the purchaseof assetsfrom East Town, John and Del Spitzer assembledand talked to the employees at the agency. Del Spit-zer explained the family operations in developingdealer franchises,and said the Spitzers had takenover the Chrysler-Plymouth franchise there. He an-nounced that the employees would receive extra payin their paychecks coming out that day. He also de-scribed the Spitzer hospital benefit plan, saying itwas better than the plan which the men already hadfrom the Union; he said Respondent would pay one-half of the hospitalinsurancepremiums,as well asone-half of their uniformexpenses,and would givethem six paid holidays a year, and a week of paidvacation after a year of service. At the close of hisremarks, Spitzer asked for questions, but there werenone fromthe men, nor was there any discussion oftheUnion or its current benefits. Union StewardAndy Parks reported the Spitzer remarks at once to SPITZERAKRON, INC.23Ramnytz,businessagent of the Union, who said hewould contact Respondent about a contract. Ram-nytz visited the agency on September 9, and toldAlan Spitzer, Norman Hamilton, an officer of SpitzerManagement, Inc., and Service Manager RichardWolfe that the Union represented the employees andwanted a contract. Spitzer said that, after his talkwith the men on September 4, he doubted very muchthat the East Town employees wanted to "continuewith the Union," and suggested that the Unionshould have a Board election, and, if the employeesindicated they wanted the Union, he would be gladto negotiate a contract with it.We find that when Respondent took over the busi-ness on September 4 it had completed hiring its workforce, which consisted of approximately 10 employ-ees, substantially all of whom had formerly workedfor East Town. Under the teaching ofBurns,Respon-dent had a bargaining obligation as a successor toEast Town. The Respondent's position on that datewas akin to that of an employer confronted with anewly selected bargaining representative. It was notfree thereafter to establish or change conditions oremployment for unit employees without bargainingwith the Union.'Moreover, from the facts detailed above, it is ap-parent that as of September 4 Respondent had plan-ned to and had, indeed, retained substantially all ofthe employees in the unit and at such time "it wasappropriate to have him initially consult with the em-ployees' bargaining representative before he fixe[d]terms." As noted, the Union made its first bargainingdemand when its representative visited the agency onSeptember 9, stating that the Union represented theemployees and wanted a contract. Thus, it is clearthat Respondent planned to, and did, retain virtuallyall of its predecessor's employees in the unit, and thatthese employees were represented by the Union andconstituted a majority of the unit both before andafter the transfer of ownership.In its memorandum, the Company contends thatthe second major issue is whether Respondent failedto bargain in good faith by requesting that the Unionseek a Board-conducted election. In this regard, theBoard is mindful that under the holding ofJoy SilkMills,Inc.v.N.L.R.B.,185 F.2d 732 (C.A.D.C.,1950), cert. denied 341 U.S. 914 (1951), an employermay refuse to bargain and insist on a representationelection when motivated by a good-faith doubt as tothe union's majoritystatus.The question whetherthat doubt is a bona fideone isexamined in light ofall the facts and circumstances relating to the case.After another review of the record, we find no ob-5Ranch-Way, Inc,203 NLRB 911(1973).jective facts to support the Company's asserteddoubt of majority. Mere passage of time since thecertificationand the possibility of employee turnoverin the interim provide no reasonable basis for doub-ting the Union's continued majority. On the con-trary, recognition of the bargaining representativeover a number of years and execution of bargainingagreementsby two successive operators of the dealer-ship, without challenge, support rather than rebut thepresumption of continuing majority status. TheUnion was not required to reestablish its majoritythrough a Board-conducted election on the proffer ofnew authorization cards, and no adverseinferencemay be drawn from its failure to do so.Further, the Company's unilateral changes on Sep-tember 4 and the failure of the employees to protestthem as a derogation of the Union do not provide areasonablegood-faith basis for doubting the Union'smajority.We agree with the Administrative LawJudge thatmere silenceof unit employees about theUnion or their adherence to it when hearing wageraises andother increased benefits announced for thefirst time is an equivocal circumstance which falls farshort of any reasonable indication that the employ-ees nolonger desired union representation; even ifthat inference could be justified on any theory, anydisaffection of the employees at that point could wellbe attributed to the coercive effects of a sudden uni-lateral grantof increased wages and benefits whichviolated both Section 8(a)(5) and (1) of the Act.Moreover, the record affirmatively shows the em-ployees' adherence to the Union and the Company'sawarenessof their support. Thus, in the week beforethe Company's refusal to bargain and the resultingstrike, ServiceManager Wolfe referred to the opera-tion as a "union shop," whereupon the employeesresponded that if they did not get a "union contract"theywould "hit the bricks." Also, testimony ofUnion Steward Andy Parks shows that about Sep-tember13 or 14SalesManager Guy announced toParks that he was going to discharge two unit em-ployees because they could not do their work. Heasked Parks for his comment, and Parks replied he(Guy) had a right to discharge anyone he wanted toat any time, but that Parks would have to report it tothe business agent of the Union and "You can take itfrom there." Neither employee was discharged. Fi-nally, immediately after the Company's refusal tobargain, the employees voted to strike, and 10 out ofa unit of 12 or 13 employees joined the strike andwalked the picket line. WhenBusinessAgent Ram-nytz met with President Spitzer after the onset of thestrike and again urged recognition of the Union, as-serting that the employees still wanted it to representthem, Spitzer did not question the Union's majority, 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut merely expressed the view that the employees didnotneed a union.Accordingly,we find theRespondent's"alleged`good faith'doubt of theunion'smajority representation"iswithout the sup-port of any objective circumstances.The Company'smemorandum states the third ma-jor issue for consideration concerns the matter of re-instatement and entitlement to backpay.We have re-viewed the record in light of the Company's positionand we reaffirm the remedy provided in our originalDecision and Order.On March 26, 1971,the Union notified the Com-pany,by letter,that all 10 strikers,who were namedin the letter,offered unconditionally to return towork.The Company subsequently sent a letter to allthe strikers,requesting that they report in person.When eight of the strikers reported to Alan Spitzer,Spitzer told them that he was unable to interviewthem that night without the presence of the servicedirector.Arrangements were made to interview thereporting strikers when they appeared for picket dutythe following day. In subsequent interviews, AlanSpitzer announced that the strikers would have tomake out new employee application forms beforethey could be hired,since they were considered newemployees.The strikers rejected Spitzer's conditionthat they return to work as newly hired employeesand continued the strike.Thereafter,union counselreceived a letter from the Company's attorney statingthat the strikers were not being considered as newemployees,and that the Company wanted them tofillout the employment forms merely to determineon what date they would be available to return towork.Subsequently,two employees returned towork.As we earlier found and as the circuit court earlieragreed,there is no indication that unconditional of-fers of reinstatement were ever made to the othereight strikers.Our Order requires the Company tooffer each striker to whom it has not made an uncon-ditional offer of reinstatement immediate and full re-instatement to his former job or,if that job no longerexists,to a substantially equivalent position, and tomake whole all its employees who went on strike forany loss of earnings they have suffered from the timeof their unconditional application for work onMarch 26, 1971,until such time as the Company un-conditionally offers them reinstatement. According-ly,we reaffirm the findings,conclusions,and remedyprovided in our original Decision and Order.